Citation Nr: 9928659	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  94-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE


Entitlement to service connection for an eye disorder, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim of 
entitlement to service connection for an eye disorder, to 
include as secondary to exposure to ionizing radiation during 
service.  The veteran timely appealed this determination to 
the Board.  When this matter was previously before the Board 
in December 1996 and in May 1998, it was remanded for further 
development; the development requested in the latter remand 
is the subject of the REMAND, below.

In the March 1993 rating action, the RO also denied service 
connection for a skin disorder, including skin cancer, to 
include as a result of exposure to ionizing radiation.  When 
this matter was before the Board in May 1998, service 
connection was granted for hyperkeratosis and actinic 
keratosis; service connection for a skin disorder, other than 
hyperkeratosis and actinic keratosis, including skin cancer, 
to include as a result of exposure to ionizing radiation, was 
denied.  In a July 1998 rating action implementing the 
Board's decision, the RO assigned a joint 10 percent 
evaluation for these disabilities, effective November 13, 
1992.  Inasmuch as benefit sought on appeal as regards the 
veteran's skin disorder claim has been granted, i.e. service 
connection for hyperkeratosis and actinic keratosis, and the 
veteran has not initiated an appeal as regards either the 
effective date of the awards of service connection or 
assigned rating, no claim with respect to these disabilities 
remains before the Board.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, the only claim currently before the Board 
is the veteran's appeal in which he seeks service connection 
for an eye disorder, to include as secondary to exposure to 
ionizing radiation.

In December 1997, the veteran and his representative appeared 
before the undersigned Board Member at a hearing held at the 
RO.


REMAND

In the May 1998 remand, the Board noted that, in his 
statements and hearing testimony, the veteran contended that 
service connection for an eye disorder was warranted on the 
basis of either direct incurrence or aggravation, to include 
as secondary to his exposure to ionizing radiation during 
service.  In addition, the Board observed that, although in a 
May 1997 rating action the RO denied the veteran's claim for 
service connection for photophobia on the ground that the 
disability was a congenital or developmental defect, the 
record contained no medical evidence that supported that 
conclusion.

In remanding the matter, the Board instructed the RO to 
afford the veteran a VA examination by an appropriate 
specialist.  In doing so, the Board directed that the 
examiner respond to the following specific inquiries: (1) 
whether any eye disorder was a congenital or developmental 
defect; and if so, (2) whether that defect was aggravated 
during service due to the development of a superimposed 
disease or injury.  The Board further requested that, if the 
physician concluded that any eye disorder was not a 
congenital or developmental defect and that it did not 
preexist service, the examiner should opine whether it is at 
least as likely as not that the veteran's eye disorder was 
incurred in service, either as a result of radiation 
exposure, or as a result of any other service incident.

The Board has carefully reviewed the claims file and finds 
that some the medical information sought by the prior remand 
has not been supplied; thus, further remand is required, even 
though such action will, regrettably, further delay a 
decision in this appeal.  As recently held by the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court), 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board must remand this claim for compliance of 
the directives contained in the May 1998 remand.

In reaching this conclusion, the Board observes that, in 
compliance with its request, the veteran was examined in June 
1998.  The June 1998 examination report indicates that the 
veteran had blepharitis and rosacea, which the physician 
stated were each acquired eye disorders, i.e., they were not 
congenital or developmental in nature.  In addition, without 
offering any explanation, she opined that neither eye 
disorder was related to the veteran's period of service, to 
include his exposure to radiation therein.  In a September 
1998 addendum, the same examiner opined that the veteran's 
photophobia was not caused or aggravated by his exposure to 
ionizing radiation.  In that report, she also stated that the 
veteran's blepharitis and rosacea might be responsible for a 
mild amount of photophobia.  Thereafter, in an October 1998 
addendum, the same physician explained that photophobia was 
an eye disorder that resulted from exposure to excessive 
bright light.  In doing so, the examiner stated that the 
disorder was not a congenital or developmental defect.  

In the June 1998 report and the accompanying addenda, 
however, the examiner failed to comment as to whether the 
veteran's photophobia was related to the veteran's period of 
service, in any way other than to his exposure to radiation 
therein.  This is particularly significant in light of the 
numerous notations in the veteran's service medical records 
indicating that the veteran was light sensitive, that as a 
result he needed to wear dark glasses, and the fact that he 
was diagnosed as having severe photophobia.  Indeed, at 
service separation, the physician noted that the veteran's 
eyes were sensitive to light and that, as a result, he wore 
tinted corrective lenses.  In addition, the Board notes that 
the veteran was also diagnosed as having blepharitis during 
service.

In view of the foregoing, the Board finds that the RO should 
obtain a supplemental opinion from the June 1998 examiner to 
obtain a full answer to the question posed in its prior 
remand.  However, prior to doing so, the RO should obtain and 
associate with the claims file all outstanding records of 
pertinent medical treatment.

As a final point, the Board notes that if none of the 
requested development yields a favorable opinion on the 
question of a relationship between the veteran's eye 
disorders and his period of military service, as he contends, 
the RO should specifically advise him of the need for such an 
opinion to support his claim.  See 38 U.S.C.A. § 5103 (1998); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records, from the Des Moines, 
Iowa, VA Medical Center, as well as from 
any other facility or source identified 
by the veteran.  However, if any such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should request that 
the physician who prepared the June 1998 
VA medical report and September and 
October 1998 addenda review the claims 
folder and provide further opinions as to 
the etiology of the veteran's eye 
disorders.  In doing so, the examiner 
should indicate whether it is at least as 
likely as not that any of the veteran's 
eye disorders was incurred in service, 
either as a result of radiation exposure, 
or as a result of any other service 
incident.  The complete rationale for 
each opinion expressed should explicitly 
be set forth in a report.  The veteran 
need not be re-examined unless an 
examination is deemed necessary, in the 
physician's judgment, in order to provide 
the requested opinions.  In such a case, 
appropriate arrangements for an 
examination should be made.

If the physician who prepared the June 
1998 VA medical report and subsequent 
addenda is not available, or is unable to 
provide the requested opinions, the 
undergo another appropriate VA 
examination.  The examination report 
should include medical opinions as to 
whether it is at least as likely as not 
that there is either an etiological or 
other relationship between any of the 
veteran's eye disorders and his period of 
service, as noted above.  The claims 
file, to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by the examiner.  

If the physician rendering the above-
requested opinion examiner is unable to 
provide the requested information with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  If none of the requested development 
yields a medical opinion as to a 
relationship between any of the veteran's 
eye disorders and his period of service, 
to include his exposure to radiation 
therein, the RO should specifically 
advise him of the need to submit such 
competent medical evidence to support the 
claim.

4.  To help avoid future remand, the RO 
should ensure that the directives of this 
REMAND are fully complied with.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
If any action requested is not taken, or 
are deficient in any manner, appropriate 
corrective action should be undertaken.

5.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for an eye disorder, to include as 
secondary to his exposure to ionizing 
radiation, on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority, specifically to include 
that cited to above.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


